MORTON, District Judge.
This is a controversy over the election of a trustee. The errors complained of relate, in substance, to the action of the referee in allowing certain claims to be voted, in disallowing other claims from voting, and in declaring Currier elected trustee.
[1] As to the disputed claims: It appears from the referee’s report that material evidence upon which he acted in making 'his decision concerning the Coburn claim is not before the court. On the other disputed claims, no evidence whatever has been sent up. The referee’s findings of fact as to all the claims must be confirmed. His rulings of law upon the Coburn claim were clearly correct. This claim, in addition to those about which no question is now open and which were voted for Currier, was sufficient to elect Currier, even if the Usher and Wright claims had been allowed and had been voted against him. It is therefore not necessary to decide in these proceedings the questions of law concerning those claims.
[2] Upon the facts stated in the report, it does not appear that the referee abused bis discretion in the adjournments of the first meeting, which lie ordered from time to time for the purpose of investigating disputed claims before the voting for trustee was completed. There is *296no evidence before the court on which it can be found that Currier is not a proper person to act as trustee.
The petition for review is dismissed, and the report of the referee is confirmed.